Case: 20-40145     Document: 00515597641         Page: 1     Date Filed: 10/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 12, 2020
                                  No. 20-40145
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Luis Rivera Arreola, also known as Juan Arreola,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:17-CR-176-5


   Before King, Smith and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Luis Rivera Arreola appeals the 360-month sentence imposed
   following his conviction of conspiracy to possess with intent to manufacture
   and distribute 500 grams or more of a mixture or substance containing
   methamphetamine or 50 grams or more methamphetamine (actual). He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40145      Document: 00515597641           Page: 2     Date Filed: 10/12/2020




                                     No. 20-40145


   argues that the district court erred by applying a two-level enhancement for
   the possession of a dangerous weapon when calculating his guidelines range.
   He urges this court to abandon its jurisprudence stating that firearms are
   tools of the illegal narcotics trade and allowing district courts to consider that
   fact when evaluating whether a coconspirator’s possession of a firearm was
   reasonably foreseeable for purposes of an enhancement under U.S.S.G.
   § 2D1.1(b)(1).
          Rivera Arreola challenges this court’s jurisprudence stating that
   firearms are tools of the trade in illegal narcotics activity. One panel of this
   court may not overrule another panel’s decision without en banc
   reconsideration or a superseding contrary Supreme Court decision. United
   States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002). Rivera Arreola
   presents no superseding en banc decision from this court or contrary
   Supreme Court decision in support of his argument. Therefore, this court is
   bound by its prior jurisprudence. See id.
          A two-level increase in the offense level of a drug-trafficking
   defendant is warranted if a dangerous weapon was possessed.                   See
   § 2D1.1(b)(1) & comment. (n.11(A)). Whether to apply § 2D1.1(b)(1) is a
   factual question reviewed for clear error. United States v. Zapata-Lara, 615
F.3d 388, 390 (5th Cir. 2010). “Nonetheless, we examine de novo the district
   court’s purely legal application of the sentencing guidelines.” Id. (internal
   quotation marks and citation omitted). Rivera Arreola is contesting both the
   district court’s factual finding that his coconspirator’s possession of a firearm
   was reasonably foreseeable to him and whether the facts found by the district
   court are legally sufficient to support the enhancement. Consequently, this
   court reviews the district court’s factual finding for clear error and reviews
   de novo Rivera Arreola’s challenge to the application of the dangerous
   weapon enhancement based on those facts. See id.




                                           2
Case: 20-40145      Document: 00515597641          Page: 3   Date Filed: 10/12/2020




                                    No. 20-40145


          During an investigation into Rivera Arreola’s drug activities, he
   engaged in three multikilogram methamphetamine deals. Two of those deals
   were with the same buyer, and the third deal, which provided the basis for
   the dangerous weapon enhancement, was with an unrelated buyer. The
   record reflects that Rivera Arreola and his couriers on the third deal were
   jointly involved in the sale of 10 kilograms of methamphetamine. Given the
   amount of drugs and cash involved in the transaction and the facts that
   (1) Rivera Arreola and his coconspirators were not familiar with the buyer,
   (2) Rivera Arreola had lost a substantial amount of drugs and cash in the two
   prior unrelated deals, and (3) firearms are “tools of the trade” for people
   involved in illegal narcotics activity, Rivera Arreola should have reasonably
   foreseen that at least one of his couriers would have a firearm during the drug
   deal. United States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990)
   (internal quotation marks and citation omitted).
          The district court’s factual finding that Rivera Arreola should have
   reasonably foreseen the possession of a firearm by a coconspirator is not
   clearly erroneous. See Zapata-Lara, 615 F.3d at 390; Aguilera-Zapata, 901
F.2d at 1215.    The district court did not err by determining that the
   application of the dangerous weapon enhancement was warranted under the
   facts of the case. Zapata-Lara, 615 F.3d at 390; Aguilera-Zapata, 901 F.2d at
   1215–16. Accordingly, the judgment of the district court is AFFIRMED.




                                          3